Citation Nr: 9927928	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1996 to 
October 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The claim for service connection for cardiovascular 
disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for cardiovascular 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of cardiovascular disease during wartime service 
may be presumed if it is manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  However, as a preliminary matter, the Board 
must determine whether the veteran has submitted evidence of 
a well-grounded claim.  38 U.S.C.A. § 5107(a).  If he has 
not, his claim must fail, and VA is not obligated to assist 
the veteran in its development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
When claiming entitlement to service connection for the 
aggravation of a preexisting condition, however, a veteran is 
not required to establish a causal link between his military 
service and the deterioration of his preservice disability, 
but must show only that the aggravation occurred in service.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

On file are private medical records from the Children's 
Hospital Medical Center for April 1985 which show that the 
veteran underwent an aortic valvotomy for repair of severe 
valvular aortic stenosis and closure of a small ventricular 
septal defect.  The records indicate that the veteran had 
been relatively asymptomatic prior to surgery except for 
chest pain associated with high levels of activity.  
Presurgical physical examination of the veteran's heart 
showed regular rate and rhythm with a systolic ejection 
murmur and a regurgitation murmur.  

Of record is an April 1996 letter from the veteran's father 
which asserts that following surgery the veteran was able to 
participate in sports without any resulting health problems.  
Also on file is the report of an April 1996 medical 
examination of the veteran at which time he reported 
experiencing no health problems after his 1985 surgery, 
despite being physically active.  He denied any history of 
chest pains, palpitations or unusual dyspnea.  Physical 
examination showed the presence of a systolic murmur, but was 
otherwise normal.  Electrocardiogram (EKG) studies were 
essentially normal.  

Service medical records disclose that the veteran, at his 
enlistment examination, reported his history of heart valve 
surgery.  Physical examination disclosed the presence of a 
systolic murmur.  The records show that the veteran, shortly 
after service entrance, began to experience dizziness and 
chest pain with exertion, and syncope at rest; he reported to 
his treating physicians that he had experienced some near 
syncopal episodes prior to service.  Echocardiography in 
January 1997 showed moderate to severe aortic regurgitation, 
although subsequent heart catheterization and angiography 
indicated that the regurgitation in fact was not significant 
in degree and did not require intervention.  Those studies 
also indicated that while the veteran's reported symptoms 
were compatible with critical aortic stenosis, 
hemodynamically the veteran's stenosis was mild in nature.  
Transesophageal echocardiogram in February 1997 showed that 
the veteran's aortic regurgitation was mild bordering on 
moderate in nature, without any significant aortic stenosis.  
Computed tomography of the chest in February 1997 produced 
findings suggestive of coarctation of the aorta, although a 
diagnosis of coarctation was excluded by treating physicians 
in May 1997.  

On evaluation in May 1997 the veteran denied exertional 
shortness of breath but reported occasional episodes of 
exertional chest pain.  In addition to reviewing the studies 
described above, the examiner reported that an exercise 
echocardiogram had essentially been normal except for some 
chest pain, and that an event monitor had been negative for 
any significant dysrhythmia.  On physical examination the 
veteran's heart exhibited regular rate and rhythm, but the 
examiner noted the presence of a systolic murmur, systolic 
ejection click and a soft diastolic blow.  The examiner 
concluded that although the veteran's reported symptoms were 
compatible with significant valvular stenosis and 
coarctation, there was no corresponding hemodynamic or 
echocardiographic evidence of significant impairment.  The 
examiner nevertheless believed that the veteran should 
refrain from participation in high levels of aerobic 
activity, although medication or other treatment was not 
indicated.  The examiner diagnosed the veteran with syncope 
and with aortic stenosis and regurgitation.  He concluded 
that the veteran's disabilities had existed prior to service 
and had not been aggravated thereby.  

In an August 1997 statement another cardiologist concurred 
that the veteran's aortic stenosis and regurgitation were 
mild in nature, and further concluded that the veteran's 
heart function and exercise tolerance were good.

The service medical records indicate that a Medical 
Evaluation Board (MEB) was convened in July 1997.  The MEB 
concluded that the veteran's syncope and aortic stenosis and 
regurgitation had existed prior to service without permanent 
aggravation thereby.  The veteran appealed this decision but 
a September 1997 Physical Evaluation Board concurred with the 
MEB findings and recommended the veteran's discharge.  An 
October 1997 EKG study was described as abnormal.

The veteran was afforded a VA examination in January 1998, at 
which time he reported that he had been asymptomatic since 
the 1985 surgery until experiencing syncope in service during 
physical training.  He reported that he continued to 
experience dizziness and palpitations with exercise.  The 
veteran denied any history of hemoptysis, shortness of breath 
or edema of the ankles, and he denied any other complaints.  
Physical examination was normal, except for the presence of a 
systolic murmur with a possible ejection click in the right 
sternal border.  EKG and chest X-ray studies were essentially 
normal, and the veteran was diagnosed with history of 
congenital heart defect status post surgical repair with mild 
aortic stenosis and regurgitation.

The evidence on file clearly and unmistakably establishes 
that the veteran's cardiovascular disability existed prior to 
service.  Accordingly, the presumption that he was in sound 
condition at the time of his entrance into service is 
rebutted.  Although the veteran maintains that his period of 
service permanently aggravated his cardiovascular disability, 
there notably is no medical evidence on file supportive of 
his contention.  In this regard the Board notes that the 
veteran's aortic stenosis and regurgitation were described as 
severe prior to his surgery in 1985, and that even after 
surgery, but before service entrance, the veteran would 
experience episodes of near syncope on exertion.  While the 
veteran thereafter developed exertion-related dizziness and 
chest pains, as well as syncope, in service, multiple 
evaluations and diagnostic studies nevertheless concluded 
that the veteran's aortic stenosis and aortic regurgitation 
were no more than mild in nature, and did not require medical 
intervention.  Indeed, service examiners, after reviewing the 
veteran's private medical records from 1985 and 1996, as well 
as multiple studies performed in service, concluded that the 
veteran's cardiovascular disease had in fact not undergone 
permanent aggravation during service.  Moreover, postservice 
examination confirmed only that the veteran's aortic stenosis 
and regurgitation were mild in nature, without any suggestion 
that the veteran's underlying condition had increased in 
severity during service or as a result thereof.

In essence, while the veteran clearly experienced flare-ups 
of cardiovascular symptoms during service, none of the 
medical evidence on file suggests that the veteran's 
underlying condition, as contrasted to symptoms associated 
therewith, worsened during service or as a result of service.  
Indeed, the only evidence suggesting that the veteran's 
cardiovascular disability underwent chronic worsening either 
in service or as a result thereof consists of the lay 
assertions of the veteran.  As the Court held in Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), however, lay persons are 
not competent to offer medical opinions, so the assertions of 
lay persons concerning matters such as aggravation of an 
underlying medical condition cannot constitute evidence of a 
well-grounded claim.  In light of these circumstances, the 
Board must conclude that the veteran's claim is not well 
grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
cardiovascular disability.  Graves v. Brown, 8 Vet. App. 522, 
524 (1996).


ORDER

Entitlement to service connection for cardiovascular 
disability is denied.



		
	SHANE A. DURKIN	
	Member, Board of Veterans' Appeals



 

